76 F.3d 1244
316 U.S.App.D.C. 191
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.OFFICE OF THRIFT SUPERVISIONv.Barry FLORESCUE;  Morton Farber, Appellants.
No. 95-5056.
United States Court of Appeals, District of Columbia Circuit.
Jan. 17, 1996.

Before:  WALD, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 34(j).   It is


2
ORDERED AND ADJUDGED that the district court's order filed February 13, 1995 be affirmed substantially for the reasons stated therein.   The district court correctly concluded that the appellee had statutory authority for its stated investigatory purposes and the subpoenaed information was reasonably relevant to those purposes.  In re Sealed Case, 42 F.3d 1412, 1415, 1419 (D.C.Cir.1994).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.